Citation Nr: 0719157	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-10 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of 
lumbosacral strain.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to July 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 




FINDING OF FACT

The veteran currently has degenerative disk disease, 
degenerative arthritis and spondylosis of the lumbar spine, 
but there is no competent evidence that shows a causal link 
between his conditions and any remote incident of service.


CONCLUSION OF LAW

The veteran's lumbar spine conditions, degenerative disc 
disease, degenerative arthritis and spondylosis, claimed as 
residuals of lumbosacral strain, were not incurred in or 
aggravated by active service nor may arthritis be presumed to 
have occurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, and 5107 (West 2002 and Supp. 2006); 38 C.F.R. §§ 
3.303, 3.304, 3.307, and 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 


38 C.F.R. § 3.303(a).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  When a disease is first 
diagnosed after service, service connection can still be 
granted for that condition if the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307, 3.309(a).  
Here, no legal presumption is applicable because the earliest 
evidence of the veteran's arthritis is January 2004, nearly 
four decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran alleges that his current low back conditions stem 
from two in-service injuries where he strained his back 
carrying a Christmas tree in one instance and being struck in 
the back by a heavy trailer in the second instance.  He 
alleges he suffered from back pain on and off since that time 
eventually developing into his current chronic low back 
conditions. 

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The veteran's service medical records confirm two instances 
of low back strain and treatment, once in December 1965 where 
he was diagnosed with muscular sprain after carrying a 
Christmas tree on his right shoulder and feeling a sudden 
onset of pain in his lower back and again in June 1966 where 
he was diagnosed with acute low back strain.  Treatment for 
both injuries was noted, but no further follow-up is 
indicated in the records.  The veteran's July 1967 separation 
examination, moreover, does not indicate any back abnormality 
or condition and the veteran, at that time, denied any 
recurring back problems.

The first question that must be addressed, therefore, is 
whether incurrence of a chronic back condition is factually 
shown during service.  The Board concludes it was not.  
Although the veteran's two injuries are clearly documented in 
the record, in both cases the veteran was treated and sent 
back to active duty without any follow-up complaints, 
treatment or diagnoses.  Diagnostic tests done in conjunction 
with the treated injuries, moreover, found no bony 
abnormalities.  After the most recent injury, moreover, the 
veteran was able to fully serve for an additional year 
without any complaints, treatments or diagnoses of any back 
condition.  His service medical records are simply devoid of 
any findings consistent with a chronic back condition.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the veteran's current back 
condition is related to his in-service injuries or any other 
remote incident in service.  The Board concludes it is not. 

After service, the veteran alleges he suffered from back pain 
on and off immediately after his discharge, but did not seek 
treatment until many years later.  In support of his claim, 
he identified private chiropractic treatment received since 
April 1980 from Dr. Jennings.  Dr. Jennings, in a January 
2004 statement, confirmed the veteran's continuous treatment 
with his clinic since April 1980 also indicating the 
veteran's reported history of 10 years of low back pain prior 
to initiating treatment at his clinic.  Although Dr. Jennings 
detailed the years and type of treatment received, he did not 
proffer an opinion regarding etiology of the back pain nor 
did he render a diagnosis of the veteran's condition.  
Rather, the treatment records from Dr. Jennings simply show 
treatment for low back pain throughout the years since April 
1980, nearly 13 years after separation from the military. 

The other evidence identified by the veteran, to include 
private and VA outpatient treatment records, indicates a 
history of two post-service significant injuries.  The 
veteran reportedly injured his back in a lifting accident at 
work in 1988 and sustained extensive injuries in a plane 
crash in December 1991, for which he currently receives 
Social Security Administration (SSA) Disability benefits.

The veteran acknowledged the plane crash, but stated his 
injuries did not include injuries to his lower back.  SSA 
medical records collected in conjunction with his disability 
claim confirm the veteran's statements.  They indicate the 
veteran suffered massive injuries to his bilateral ankles, 
wrists, hands, right shoulder, and head, but no injury 
directly to his low back.  The bulk of the SSA medical 
records deal primarily with the treatment of his plane crash 
injuries, but a January 1999 hospitalization record indicates 
the veteran's complaints of back pain, which was observed at 
that time on palpitation. 

VA outpatient treatment records additionally indicate the 
veteran's in-service and post-service injuries as reported 
history, but are silent as to any on-going treatment for any 
diagnosed low back condition.  

The veteran underwent two VA examinations to determine the 
extent and likely etiology of any low back conditions found.  
The first VA examination conducted in January 2004 included 
x-rays indicative of degenerative disk disease (DDD) and 
degenerative arthritis.  The VA examiner also diagnosed the 
veteran with spondylolysis of the lumbar spine.  Regarding 
etiology, the January 2004 examiner opined as follows, "[The 
veteran's] current condition is more likely than not a 
natural progression of osteoarthritis during aging."  

The veteran was afforded another VA examination in February 
2006.  The examiner noted the veteran's two in-service 
injuries, as well as his 1988 work-related injury and the 
1991 plane crash.  The examiner diagnosed the veteran with 
DDD and degenerative arthritis of the lumbar spine with 
radiculopathic symptoms opining as follows:

It is clear this patient was treated on two occasions 
for acute low back strain in the military.  There is no 
evidence at the time of his discharge examination that 
this had become a chronic problem.  There is a clinical 
indication that the patient's degenerative disk disease 
began on or about 1988 in relation to a lifting 
incident.  It is less likely than not that two acute 
episodes of low back strain would evolve into chronic 
degenerative arthritis of the lumbar spine as is present 
at the current time.  Therefore it is less likely than 
not that the patient's current low back condition is 
related to the two acute low back strains that occurred 
in the military.

The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including Dr. Jennings' 
treatment records dating back to 1980, prior to both post-
service injuries.  Also compelling, although the veteran's 
complaints of back pain pre-date both post-service injuries, 
no medical provider has ever linked the veteran's current 
back conditions with any incident of service or otherwise 
conflicted with the VA examiner's opinion. 

The Board has considered the veteran's statements that he has 
suffered with pain ever since his in-service injuries and 
finds the veteran's allegations credible and consistent with 
the record.  Regrettably, there simply is no medical evidence 
to support a causal connection between his in-service 
injuries and his current back conditions.  Although he 
believes that his low back conditions were caused by in-
service injuries, he is a layman and has no competence to 
offer a medical diagnosis. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

In summary, the Board finds that the evidence of record does 
not show that the veteran had a chronic low back condition in 
service or for decades thereafter. Furthermore, the medical 
evidence on file does not relate the current symptoms to any 
aspect of the veteran's active duty.  Direct service 
connection requires a relationship or connection to an injury 
or disease or some other manifestation of the disability 
during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); see also, Hickson, supra.  The most probative 
evidence of record is against such a finding in this case. In 
light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

The notice requirements were met in this case by letters sent 
to the veteran in October 2003, April 2005, March 2006 and 
September 2006.  Those letters advised the veteran of the 
information necessary to substantiate his claim, and of his 
and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); 38 C.F.R. § 3.159(b) (2006).  The 2005 
and 2006 letters told him to provide any relevant evidence in 
his possession.  Cf. Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  The March and September 2006 letters also 
included an explanation of how disability ratings and 
effective dates are determined.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran has not 
alleged that VA failed to comply with the notice requirements 
of the VCAA, and he was afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
has in fact provided additional arguments at every stage.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded medical examinations to obtain an 
opinion as to whether his lumbar spine conditions can be 
directly attributed to service.  Cf. Duenas v. Principi, 18 
Vet. App. 512, 517 (2004).  Further examination or opinion is 
not needed because, at a minimum, there is no persuasive and 
competent evidence that the claimed condition may be 
associated with the veteran's military service.  This is 
discussed in more detail above.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim, as indicated above.  


ORDER

Entitlement to service connection for degenerative disc 
disease, degenerative arthritis and spondylosis of the lumbar 
spine, claimed as residuals of lumbosacral strain, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


